Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radzinsky (2010/0228361A1) in view of Nieuwenkijk (DE1020161080436A1).

In regard to claim 1, Radzinsky teaches a method of forming a stump socket, the method comprising: 
obtaining a stump casting 250 (fig 10; [0023: stump casting]); 
obtaining a socket adaptor 210 comprising a main body 212 having a central aperture (see center of 212, fig 18), and one or more flanges 214 A, D each comprising a proximal end and a distal end, wherein and the distal end extends away from the main body (fig 18); 
positioning the socket adaptor 210 on a distal end of the stump casting 250 (fig 18), wherein the positioning comprises moving of the one or more flanges 214 A, B, C, D, each of the one or more flanges with respect to the main body 212 to conform the socket adaptor  210 to the stump casting 250 (fig 17-18); 
and applying a binder material (resin [0051]) to encapsulate the socket adaptor 210 [0051: prongs are covered with an overwrapping material 244 prior to being coated with resin] and rigidly fix each of the one or more flanges with respect to the main body [0009: laminated; see fig 12, the lamination encapsulates the entire adapter]; 
and forming, by the binder material [0051: resin] after the applying, a hardened outer shell of the stump socket [0009: adapter is laminated into the socket]
However, Radzinsky does not teach the proximal end of the adapter is pivotably coupled to the main body.
Nieuwendijk teaches the proximal end pivotably (see at 13) connects to the main body (pivotal connection 13 between flanges at 40 and base at 15 as shown in figure 2) [0012 of translation].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the hinge of Nieuwendijk’s adapter in the adapter of Radzinsky because the hinge assists in adjusting the width of the adapter to facilitate fitting the limb into the prosthetic socket [0012].
In regard to claim 2, Radzinsky meets the claim limitations as discussed in the rejection of claim 1, and further teaches the positioning further comprises bending one or more of the one of more flanges 214A, D to conform the socket adaptor 210 to the stump casting 250 (fig 17-18).  In regard to claim 3, Radzinsky meets the claim limitations as discussed in the rejection of claim 1, wherein the main body 212 comprises: a core 232; and a skirting 242 connected to the core 232 (fig 18), extending away from the core 232 (fig 18), and at least partially encircling the core 232 (fig 18).  In regard to claim 4, Radzinsky meets the claim limitations as discussed in the rejection of claim 3, and further teaches the proximal end of each flange 214A, D of the one or more flanges connects to an outer edge of the skirting 242 (fig 18).  However, Radzinsky does not teach the connection is pivotable.  As discussed in the rejection of claim 1, Nieuwendijk further teaches the proximal end pivotably (see at 13) connects to the main body (pivotal connection 13 between flanges at 40 and base at 15 as shown in figure 2) [0012 of translation].  In regard to claim 6, Radzinsky meets the claim limitations as discussed in the rejection of claim 5, and further teaches the one or more flanges (214 A, D) comprises three flanges (214 A, B, C, D) substantially evenly distributed around the main body (fig 17). Please note, this claim does not preclude more than three flanges.  In regard to claim 7, Radzinsky meets the claim limitations as discussed in the rejection of claim 5, wherein the one or more flanges comprises four flanges (214 A, B, C, D) substantially evenly distributed around the main body 212 (fig 17).  In regard to claim 8, Radzinsky meets the claim limitations as discussed in the rejection of claim 5, and further teaches the skirting 242 comprises a plurality of apertures (holes through which rivets 228 fit) extending therethrough (fig 18).  In regard to claim 9, Radzinsky meets the claim limitations as discussed in the rejection of claim 8, and further teaches the proximal end of each flange 214 A, B, C, D of the plurality of flanges extends through a different aperture (holes through which 228 fit) of the plurality of apertures to connect the each flange to the main body (fig 18, see rivets extend through [0046]).  While Radzinsky does not teach the connection is pivotable, as discussed in the rejection of claim 1, Nieuwendijk further teaches the proximal end pivotably (see at 13) connects to the main body(pivotal connection 13 between flanges at 40 and base at 15 as shown in figure 2) [0012 of translation].  
In regard to claim 10, Radzinsky teaches a method of forming a stump socket, the method comprising: 
obtaining a stump casting 250; 
obtaining a socket adaptor 210 comprising a main body 212 having a core (232, fig 18), a central aperture extending through the core 232 (see aperture through center of 232 in fig 18), a skirting 242 at least partial encircling the core (fig 18), and a plurality (defined as two or more) of apertures (holes through which rivets 228 fit) extending through the skirting 242 (fig 18), and one or more flanges 214 A, B, C, D, each of the one or more flanges thereof comprising a proximal end and a distal end, wherein the distal end extends away from the main body 212 (fig 18) and the proximal end extends through a different aperture of the plurality of aperture to connect the each flange (214 A, B, C, D) to the main body 212 (fig 17-18) and; 
positioning the socket adaptor 212 on a distal end of the stump casting 250 (fig 18), wherein the positioning comprises moving of the one or more flanges 214 A, B, C, D with respect to the main body 210 to conform the socket adaptor 121 to the stump casting 250 (fig 17-18); 
and applying a binder material [0017: resin] to encapsulate the socket adaptor 212 and rigidly fix each of the one or more flanges with respect to the pain body [0009: laminated; fig 12, adapter is completely encapsulated]; 
and forming, by the binder material [resin: 0017] after the applying, a hardened outer shell of the stump socket 250 [0009: adapter is laminated into socket].
However, Radzinsky does not teach the proximal end of the adapter is pivotably coupled to the main body.
Nieuwendijk teaches the proximal end pivotably (see at 13) connects to the main body (pivotal connection 13 between flanges at 40 and base at 15 as shown in figure 2) [0012 of translation].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the hinge of Nieuwendijk’s adapter in the adapter of Radzinsky because the hinge assists in adjusting the width of the adapter to facilitate fitting the limb into the prosthetic socket [0012].
In regard to claim 11, Radzinsky meets the claim limitations as discussed in the rejection of claim 10, and further teaches the positioning further comprises bending one or more of the one of more flanges 214 A, B, C, D to conform the socket adaptor 212 to the stump casting 250 (see fig 17-18).  In regard to claim 13, Radzinsky meets the claim limitations as discussed in the rejection of claim 10, and further teaches the one or more flanges comprises three flanges 214 A, B, C substantially evenly distributed around the main body 210 (fig 17).  Please note, the claim does not require only three flanges.  In regard to claim 14, Radzinsky meets the claim limitations as discussed in the rejection of claim 10, and further teaches the one or more flanges comprises four flanges 214 A, B, C, D substantially evenly distributed around the main body 210 (fig 17).  In regard to claim 15, Radzinsky meets the claim limitations as discussed in the rejection of claim 10, wherein the obtaining the socket adaptor 212 comprises: selecting how many flanges are to be included within the one or more flanges [0039: flanges secured to the main body by rivets; as shown in fig 17-18 4 prongs were obviously selected]; selecting a location where each flange of the one or more flanges is to connect to the main body 210 (fig 17-18, [0039] Fig 17-18 shows the selected locations where flanges were attached via rivets); and connecting each flange of the one or more flanges to the location selected therefore. [0039: flanges secured to the main body by rivets].  However, Radzinsky does not teach the flanges are pivotally connected.  As discussed in the rejection of claim 10, Nieuwendijk further teaches the proximal end pivotably (see at 13) connects to the main body (pivotal connection 13 between flanges at 40 and base at 15 as shown in figure 2) [0012 of translation].  Therefore when Nieuwendijk’s pivotal hinge is used with the adapter of Radzinsky the limitations have been met.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radzinsky (2010/0228361A1) in view of Nieuwenkijk (DE1020161080436A1) and further in view of Curtis (2004/0204770A1).

In regard to claims 5 and 12, Radzinsky meets the claim limitations as discussed in the rejection of claims 4 and 12, and further teaches the positioning comprises inserting the distal end of the stump casting 250 into the adapter 212 (fig 17-18).  However, Radzinsky does not teach the skirting forms a concavity which fits the stump casting into it.  Curtis teaches an adapter with a concavity within the skirting (see middle of 60 in fig 3) which fits a stump (fig 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the concave shape within the center of the adapter of Curtis within Radzinsky’s skirt because the shape better conforms to the distal end of a stump or stump casting (see fig 3).

Response to Arguments
In regard to the objection of claims 1 and 10, the amendments have overcome the objections.
In regard to the 103(a) rejection of claims 1-4, 6-11, and 13-15 as unpatentable over Radzinksy (2010/0228361A1) in view of Nieuwenkijk (DE102161080436A1), the applicant’s arguments have been fully considered but are directed toward new claim limitations which have been addressed above.  It is noted the applicant states that the hinge of Nieuwendijk would have its benefits negated if it were rigidly fixed.  The examiner respectfully disagrees and the flanges of Radzinky still need to be reconfigured to match the shape of the socket (see fig 9-10; metal is bent) and the hinges are an easier method of matching the shape of the flanges to the socket rather than having to bend pieces of metal.
In regard to the 103(a) rejection of claims 5 and 12 as unpatentable over Radzinksy (2010/0228361A1) in view of Nieuwenkijk (DE102161080436A1) and further in view of Curtis (2004/0204770A1), the applicant’s arguments have been fully considered but are directed toward new claim limitations which have been addressed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206.  The examiner can normally be reached on M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774